Citation Nr: 0018379	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The veteran, who had recognized service from August 1946 to 
March 1948, died in December 1986.

The Board of Veterans' Appeals (Board) denied entitlement to 
service connection for the cause of the veteran's death in a 
June 1988 decision.

This appeal stems from an August 1998 rating decision of the 
RO, which determined that new and material evidence had not 
been submitted to reopen the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
the cause of the veteran's death in a June 1988 decision.

2.  Evidence submitted since that denial consists of a 
reprint of a 1983 private hospitalization summary, which was 
explicitly considered in the June 1988 Board decision; such 
evidence is not new.


CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be paid to a 
qualifying surviving spouse of a qualifying veteran who died 
from a service-connected disability.  See 38 U.S.C.A. § 1310; 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A veteran's 
death will be considered service connected if he or she has a 
service-connected disability that was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  
Alternatively, dependency and indemnity compensation may be 
paid to a qualifying surviving spouse of a qualifying veteran 
as if the veteran died from a service-connected disability 
when the veteran was in receipt of compensation or entitled 
to receive compensation for a service-connected disability 
for a period of ten or more years immediately preceding 
death.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Marso v. 
West, 13 Vet. App. 260 (1999).

Where a final Board decision exists on a given claim, 
however, that claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered by the Board.  38 U.S.C.A. § 7104(b).  The 
exception to this rule states that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  Therefore, once a Board decision becomes final the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Fossie v. West, 12 Vet. App. 1 (1998); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (when new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
reasoned that the "reasonably-likely-to-change-the-outcome" 
requirement was not only unnecessarily stringent but also 
inconsistent with the promulgated regulation on point,  38 
C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) (where the Federal Circuit noted 
that only the third prong of the Colvin test had been 
overruled, "nothing in Hodge suggests that the understanding 
of 'newness' as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence.")

In this case, the veteran died in December 1986.  The 
certificate of death lists the immediate cause of death as 
"KOCKS" with a handwritten addition of "PTB [pulmonary 
tuberculosis] far advanced".  During his lifetime, the 
veteran was service-connected for pulmonary tuberculosis.  
Although the condition had been rated as 100-percent 
disabling at certain points following service, it was not 
rated that high during the 10 years prior to death.  At the 
time of death, the disability was only rated as being 50-
percent disabling.  In a June 1988 decision, the Board 
considered and rejected the claim based upon the evidence 
before it, noting, inter alia, relatively negative x-ray 
findings prior to death.  The Board considered the claim for 
dependency and indemnity compensation at that time under both 
the respective statutes now codified at 38 U.S.C.A. § 1310 
and § 1318.  See generally, Marso v. West, supra.

The previous disposition of the matter, i.e. the Board's June 
1988 denial, is final--unless the appellant has new and 
material evidence.  38 U.S.C.A. § 5108.

Review of the claims file reveals that since the Board's 
decision no medical evidence has been submitted except for a 
reprinted private hospitalization summary from 1983.  This 
summary is not new at all since it was already considered by 
the Board in 1988, and was noted in the decision at the time.  
The appellant has also submitted her own arguments in an 
attempt to reopen the claim.  These written statements, 
however, do not constitute new and material evidence--they 
merely restate her position that has already been made clear, 
and as a layperson she is not qualified to proffer the 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Her disagreement with the medical evidence of 
record, or questioning of the conclusions previously reached, 
has not been supported with any contradictory evidence 
whatsoever.

With absolutely no new and material evidence having been 
submitted, the Board has no jurisdiction to further consider 
this claim.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100; Hodge; Butler; Barnett, all supra.  The claim, 
therefore, must be denied.

Since the appellant has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

No new and material evidence having been presented, 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

